Citation Nr: 0022694	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the cervical spine at the transverse process 
of C7 and T1, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for arthralgias of 
the knees, right shoulder and low back, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for hypertension 
with headaches, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from May 1957 to April 
1979.

This appeal arose from an October 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
cervical spine fracture residuals, assigning them a 10 
percent disability evaluation.  This decision also denied 
entitlement to increased evaluations for his multiple joint 
arthralgias and hypertension.  Entitlement to a total 
disability evaluation based on individual unemployability was 
also denied.  A rating action issued in January 2000 
increased the disability evaluation assigned to the cervical 
spine disorder to 30 percent.  The remaining denials were 
confirmed and continued.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of extraschedular ratings.


FINDINGS OF FACT

1.  The veteran's cervical spine fracture residuals are 
manifested by severe limitation of motion and pain on 
movement.

2.  The veteran's multiple joint arthralgias are manifested 
by complaints of joint pain with exacerbations at least twice 
a year.

3.  From March 29, 1995, the date of his claim, to January 
12, 1998, the effective date of the change in the rating 
criteria for cardiovascular disorders, the veteran's 
hypertension was manifested by diastolic pressure readings of 
predominantly 100 or more.

4.  The rating criteria as amended effective January 12, 1998 
are more favorable to the veteran's claim for an increased 
evaluation for hypertension, and will be used to evaluate his 
claim after that date.  

5.  From January 12, 1998, the veteran's hypertension has 
been manifested by a history of diastolic pressure 
predominantly 100 or more and the requirement of continuous 
medication for control.

6.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected cervical spine fracture residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 
4.59, Codes 5003, 5010, 5287, 5290 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected arthralgias of the knees, right 
shoulder and low back have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.45, Codes 5002, 5009 (1999).

3.  From March 29, 1995 to January 12, 1998, the criteria for 
an evaluation in excess of 10 percent for the service-
connected hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 7101 (1997).

4.  The rating criteria as amended effective January 12, 1998 
are more favorable to the veteran's claim for an increased 
evaluation for hypertension.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

5.  From January 12, 1998, the criteria for an evaluation in 
excess of 10 percent for the service-connected hypertension 
have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 7101 
(1999).

6.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for cervical 
spine fracture residuals, multiple joint 
arthralgias and hypertension

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This is the case for the claims concerning multiple 
joint arthralgias and hypertension.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection for cervical spine fracture residuals, 
the Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


Cervical spine fracture residuals

The veteran's service medical records indicated that he had 
suffered a cervical spine fracture at the time of a motor 
vehicle accident in 1966.  A VA examination performed in 
April 1995 had shown intact sensation distally in the right 
hand, with 5/5 grip strength, finger abduction, thumb 
extension, wrist dorsiflexion and palmar flexion.  There was 
some giveway weakness with resistance of the deltoid 
secondary to neck pain.  No limitation of motion was noted, 
although he did have degenerative changes in the cervical 
spine.

The veteran was examined by VA in September 1998.  He 
complained of severe neck pain with limitation of motion and 
numbness of both hands and arms.  Range of motion studies 
found 10 degrees of forward flexion; 10 degrees of extension; 
10 degrees of rotation; and 5 degrees of side bending.  He 
reported severe pain on all motion, especially rotation.  
Motor testing revealed decreased biceps reflex on the right; 
otherwise the neurological evaluation was normal.  An x-ray 
revealed severe degenerative changes in the cervical spine, 
particularly at the C6-7 interspace, suggestive of an old 
injury.  The diagnosis was cervical injury sustained in 
service with residuals including severe neck pain, limitation 
of motion with C6 radicular findings with biceps weakness.

According to the applicable criteria, arthritis due to trauma 
is rated as degenerative arthritis.  38 C.F.R. Part 4, Code 
5010 (1999).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1999).

A 30 percent evaluation is warranted for severe limitation of 
motion of the cervical spine.  38 C.F.R. Part 4, Code 5290 
(1999).  A 40 percent evaluation requires unfavorable 
cervical spine ankylosis.  38 C.F.R. Part 4, Code 5287 
(1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent for the service-
connected cervical spine fracture residuals is not warranted.  
The objective evidence of record reveals that the veteran is 
receiving the maximum amount of compensation allowable under 
38 C.F.R. Part 4, Code 5290.  In order to be awarded a 40 
percent evaluation, he would have to demonstrate unfavorable 
ankylosis of the cervical spine.  The VA examination 
conducted in September 1998 did not show the presence of such 
ankylosis.  Therefore, a 40 percent evaluation pursuant to 
38 C.F.R. Part 4, Code 5287 is not justified.  Moreover, 
because he is receiving the maximum amount allowed under 
38 C.F.R. Part 4, Code 5290, and because he has not shown the 
existence of ankylosis, he is not entitled to receive 
additional compensation due to his demonstrated pain on use.  
See Spencer v. West, 13 Vet. App. 376 (2000).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected cervical spine fracture 
residuals.

Multiple joint arthralgias

The record reveals that the veteran was awarded service 
connection for multiple joint arthralgias by a rating action 
issued in October 1979.

The veteran was examined by VA in April 1995.  He walked with 
a normal gait.  The right shoulder displayed 160 degrees of 
forward flexion and abduction; internal rotation was to T10 
on the right and to T7 on the left; and external rotation was 
to 70 degrees bilaterally.  There was no pain on palpation 
over the clavicle, over the acromioclavicular joint or over 
the biceps tendon.  He displayed questionable mild effusion 
over both knees, but there was no evidence of synovitis.  
Range of motion was from 0 to 140 degrees.  The Lachman's, 
anterior and posterior Drawer and pivot shift tests all 
negative.  The knee ligaments were stable and there was no 
joint line tenderness.  The impressions were bilateral 
patellofemoral pain syndrome, right worse than left, and 
right shoulder pain probably related to his neck arthritis.

A VA examination was performed in September 1998.  He 
complained of severe low back pain with limitation of motion 
and numbness in both legs.  The muscles of the back were 
tender with mild spasms.  Forward flexion was to 45 degrees; 
extension was to 15 degrees; side bending was to 10 degrees; 
and rotation was to 10 degrees.  He complained of pain on all 
ranges of motion.  The neurological evaluation was negative.  
An x-ray showed some degenerative changes with mild 
scoliosis.  The diagnosis was low back pain which was 
mechanical in nature and secondary to degenerative arthritis 
with limitation of motion and subjective numbness in both 
legs.  The evaluation of the knees found no effusion or 
edema.  Range of motion was from 0 to 130 degrees on the 
right and from 0 to 125 degrees on the left.  Both knees were 
stable with mild patellar grind.  The Lachman's and Drawer's 
signs were negative.  X-rays showed mild degenerative joint 
disease.  The right shoulder displayed minor tenderness to 
palpation over the posterior aspect, primarily at the 
acromioclavicular joint.  There was also some minor 
tenderness over the conjoined biceps tendon.  There was no 
instability.  Forward elevation was to 175 degrees; abduction 
was to 100 degrees; external rotation was to 60 degrees; and 
internal rotation was to T10 on the right and to T7 on the 
left.  There was no paresthesias either medially, laterally 
or onto the forearm or hand.  The diagnoses were mild 
osteoarthritis of the knees and impingement syndrome of the 
right shoulder.  The examiner stated that the impingement 
syndrome and the arthritis of the knees were not related to 
service.

According to the applicable criteria, arthritis due to 
unknown causes is to be rated as rheumatoid arthritis.  
38 C.F.R. Part 4, Code 5009 (1999).  A 20 percent evaluation 
is warranted for rheumatoid arthritis when the diagnosis is 
well established and there are one to two exacerbations a 
year.  A 40 percent evaluation requires symptom combinations 
productive of definite impairment of health, objectively 
supported by examination findings of incapacitating 
exacerbations occurring three or more times a year.  
38 C.F.R. Part 4, Code 5002 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected multiple joint arthralgias is not warranted.  There 
is no objective evidence that the veteran's multiple joint 
arthralgias are manifested by a symptom complex that is 
productive of definite impairment of health.  While he 
experiences pain and limitation of motion, there is no 
indication that his condition has otherwise had a detrimental 
effect upon his health as a whole.  As a consequence, it is 
determined that the 20 percent evaluation assigned adequately 
compensates the veteran for his current degree of disability 
caused by the service-connected multiple joint arthralgias.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected multiple joint 
arthralgias.


Hypertension

The veteran was awarded service connection for hypertension 
by a rating action issued in October 1979.  It was assigned a 
10 percent disability evaluation.

VA examined the veteran in April 1995.  It was noted that his 
blood pressure during an outpatient visit on March 23, 1995 
had been 110/70.  He was on daily medication, but he stated 
that he had almost daily headaches, blurred vision and 
occasional dizziness.  His blood pressure readings were as 
follows:  150/76 (lying flat); 150/82 (sitting); and 146/88 
(standing).  His heart displayed a regular rate and rhythm, 
with no murmurs, rubs or gallops.

The veteran was re-examined by VA in September 1998.  He had 
no complaints save for occasional brief, sharp chest pain, 
which did not sound like typical angina.  His blood pressure 
readings were as follows:  115/65 (sitting, right arm); 
115/70 (sitting, left arm); and 130/70 (supine).  His heart 
displayed a regular rate and rhythm.  There was no 
cardiomegaly on percussion.  His blood pressure appeared to 
be well controlled on his current medication regimen.  There 
were no physical findings to suggest complications arising 
from his hypertension.  An Adenosine Thallium scan showed no 
evidence of ischemia.  At the time of this test, his blood 
pressure readings were 166/91; 156/82; 153/86; 147/79; and 
148/81.  Ultimately, the examiner concluded that the veteran 
had no sequelae of his hypertension.

Prior to January 12, 1998, the criteria for hypertension 
noted that a 10 percent evaluation was warranted when the 
diastolic pressure was predominantly 100 or more.  A 20 
percent evaluation required diastolic pressure predominantly 
110 or more with definite symptoms.  38 C.F.R. Part 4, Code 
7101 (1997).

After January 12, 1998, a 10 percent evaluation for 
hypertension is warranted when the diastolic pressure is 
predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more, or the minimum evaluation for an 
individual with a history of diastolic pressure of 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation requires diastolic pressure predominantly 
of 110 or more, or systolic pressure predominantly of 200 or 
more.  38 C.F.R. Part 4, Code 7101 (1999).

After a careful review of the evidence of record, it is found 
that the veteran was not entitled to an evaluation in excess 
of 10 percent for his hypertension based upon the regulations 
in effect from March 29, 1995 to January 12, 1998.  This 
evidence, which included the report of the April 1995 VA 
examination, did not show that the veteran's hypertension was 
manifested by diastolic pressure predominantly 110 or more 
with definite symptoms.  Rather, his diastolic pressure 
ranged between 70 and 88.  There was no objective evidence of 
any symptoms related to his condition.  Therefore, it is 
concluded that the 10 percent evaluation assigned to the 
hypertension for this period adequately compensates the 
veteran for his degree of disability.

Moreover, it is found that the veteran is not entitled to an 
evaluation in excess of 10 percent for his hypertension from 
the period dating from January 12, 1998, the effective date 
of the changes made to the rating criteria.  The VA 
examination performed in September 1998 did not demonstrate 
diastolic pressure predominantly of 110 or more, or systolic 
pressure predominantly of 200 or more.  Rather, it showed 
that his diastolic readings ranged from 65 to 91 and his 
systolic readings ranged from 115 to 166.  Clearly, the 
criteria needed to justify a 20 percent evaluation from 
January 12, 1998 have not been met.  Therefore, it is found 
that the 10 percent evaluation adequately compensates the 
veteran for his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for hypertension.


II.  Entitlement to a total rating based 
on individual unemployability due to 
service-connected disabilities

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

The veteran is currently service-connected for cervical spine 
fracture residuals, assigned a 30 percent disability 
evaluation; multiple joint arthralgias, assigned a 20 percent 
disability evaluation; and hypertension, assigned a 10 
percent disability evaluation..  His combined disability 
evaluation is 60 percent.

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. 
§ 4.16(a) (1998).  He does not have at least one disability 
rated as 40 percent disabling, with a combined evaluation of 
70 percent or more.  Therefore, he is not entitled to a total 
disability rating for compensation based on individual 
unemployability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.



ORDER

An increased evaluation for the cervical spine fracture 
residuals is denied.

An increased evaluation for multiple joint arthralgias is 
denied.

An increased evaluation for hypertension is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

